DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant should note that this application has been re-assigned to a new examiner.  The new examiner is Michael Pallay, for whom contact information can be found at the end of this Office action.
Applicant’s reply dated 15 November 2021 to the previous Office action dated 13 August 2021 is acknowledged. Pursuant to amendments therein, claims 21-22, 25-27, 30-31, 35-37, and 41-42 are pending in the application.
The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejection under 35 U.S.C 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
New rejections under 35 U.S.C. 102 and 103 are made herein in view of applicant’s claim amendments.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japan 2015-097252. The certified copy has been filed in parent Application No. 15/572,380, filed on 07 November 2017.
Japan on 12 May 2015. It is noted, however, that applicant has not filed a certified copy of the Japan 2015-097253 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 25-27, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Boni et al. (WO 2013/145330 A1; published 03 October 2013).
De Boni et al. discloses a process for treating keratin fibers comprising applying to the keratin fibers a cosmetic composition and heating the keratin fibers to provide curl (abstract) or wave (page 4 lines 35-36) wherein an example composition contains 2 wt% cysteine (i.e., an organic alkaline agent having a pKa value of 8.18; an organic acidic agent having a pKa value of 1.96; an amino acid) and 0.2 wt% .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 21-22, 25-27, 30-31, 35-37, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Boni et al.
De Boni et al. discloses a process for treating keratin fibers comprising applying to the keratin fibers a cosmetic composition and heating the keratin fibers to provide curl (abstract) or wave (page 4 lines 35-36) wherein an example composition contains 2 wt% cysteine (i.e., an organic alkaline agent having a pKa value of 8.18; an organic acidic agent having a pKa value of 1.96; an amino acid) and 0.2 wt% hydroxyethylcellulose (i.e., a polymeric thickener comprising a sugar unit) and monoethanolamine (i.e., an alkaline agent) and has a pH of 8.2 and does not disclose ammonia or methionine therein (Composition 5 page 20 lines 10-14) wherein the example composition is applied to hair and heated at 90°C for 15 minutes and the hair is then rinsed and dried resulting in very good curl (Example 3 Composition 5 page 21 lines 26 to page 22 line 10; Table 1) wherein the monoethanolamine is an alkali agent and may be in the composition in an amount of 0.1-5 wt% (page 13 lines 1-16) wherein the alkali agent may alternatively be potassium hydroxide (i.e., an alkali metal hydroxide) (page 13 lines 5-7) wherein cysteine is a thiol reducing agent (page 2 lines 40-43) wherein the reducing agent is preferably 0.1-4 wt% of the composition (page 3 lines 3-5).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of De Boni et al. as discussed above and to substitute potassium hydroxide (i.e., an inorganic alkaline metal hydroxide) for the monoethanolamine of Composition 5, with a reasonable expectation of success, given that De Boni et al. discloses monoethanolamine and potassium hydroxide as alternative suitable alkali agents, and given that it is prima facie obvious to substitute equivalents known for the same purpose per MPEP 2144.06(II).
Regarding claim 31, although Example 3 Composition 5 of De Boni et al. does not specify an amount of about 0.1-20 wt% of alkaline agent as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of De Boni et al. as discussed above and to use 0.1-5 wt% monoethanolamine alkali agent in Composition 5, with a reasonable expectation of success, given that De Boni et al. teaches that the alkali agent such as monoethanolamine may be 0.1-5 wt% of the composition.
Regarding claims 35-36 and 41-42, although Example 3 Composition 5 of De Boni et al. includes 2 wt% cysteine (i.e., a thiol compound, a reducing agent) rather than less than about 1 wt% of a thiol compound or reducing agent as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of De Boni et al. as discussed above and to use 0.1-4 wt% cysteine reducing agent in Composition 5, with a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Response to Arguments
Applicant's arguments filed 15 November 2021 regarding unexpected results have been fully considered but they are not persuasive. Applicant points to Examples 1-4 in Table 2 as demonstrating unexpected results of strong wave intensity, and indicates that the claims have been amended to recite types and concentrations of organic acidic agent and polymeric thickener to be commensurate in scope with the unexpected results (remarks page 8).  In response, the claims are still not commensurate in scope with the asserted unexpected results because although 6 amino acids and 1 aminosulfonic acid were tested, the genus of organic alkaline/acidic agents as claimed includes amino acids, peptides, and proteins (and aminosulfonic acids for the acidic agents), which is an immensely large genus, and moreover the instant specification indicates that methionine amino acid does not provide such asserted unexpected results, so it is unknown which amino acids (and peptides, proteins, and aminosulfonic acids) would provide such asserted unexpected results.  Applicant has not provided reasoning/rationale based on the evidence of record as to how such evidence indicates a trend that would extend the probative value of the data to the entire claimed genus of organic alkaline/acidic agents.

Likewise, applicant has not provided reasoning/rationale based on the evidence of record as to how such evidence indicates a trend that would extend the probative value of the data to the entire claimed genus of polymeric thickener comprising sugar unit (which includes for example gums, celluloses, starches) when the tested examples are only xanthan gum, hydroxypropyl guar, and hydroxyethylcellulose.
Likewise, applicant has not provided reasoning/rationale based on the evidence of record as to how such evidence indicates a trend that would extend the probative value of the data to the entire claimed concentration range therefor of 0.2-3 wt% when the tested examples only span 0.5-1 wt%.
Likewise, applicant has not provided reasoning/rationale based on the evidence of record as to how such evidence indicates a trend that would extend the probative value of the data to the entire claimed pH range therefor of about 8-12 when the tested examples only span 9.5-10.
Moreover, all constituents and concentrations thereof of the tested examples are not provided (about 85% of the constituents of each of the tested compositions are not disclosed) such that the evidence can be evaluated to ascertain whether other constituents and concentrations must be claimed such that the claims would be commensurate in scope with the asserted unexpected results.  Other constituents and concentrations may be necessary to achieve the asserted unexpected results.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617